Citation Nr: 9909135	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-04 367	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from October 1973 to April 
1975.  This case was previously before the Board of Veterans' 
Appeals (Board) in June 1996.  The Board denied service 
connection for residuals of a head injury to include 
concussion and headaches and determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for an acquired psychiatric disorder.  The claim 
of service connection for an acquired psychiatric disorder 
was remanded to the RO and is characterized as indicated on 
the preceding page.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the claim of service connection for an 
acquired psychiatric disorder has been obtained by the RO.  

2.  The veteran gave a history of medical treatment for 
emotional problems during his service entrance examination; 
military medical examiners noted his pre-service psychiatric 
treatment and diagnosed schizophrenia during service.  

3.  An acquired psychiatric disorder clearly and unmistakably 
existed prior to military service.

4.  After an acute manifestation of the veteran's psychiatric 
disorder during service, he returned to his previous level of 
function; the manifestation was not caused by his routine 
military duty.  

5.  The pre-existing psychiatric disorder did not increase in 
severity during military service.  



CONCLUSION OF LAW

An acquired psychiatric disorder preexisted the veteran's 
service and the presumption of soundness at entry is 
rebutted; the pre-existing psychiatric disorder was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1137, 
1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304(b), 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that, on July 1973 entrance 
examination, the veteran reported a history of head injury, 
frequent trouble sleeping, and treatment for emotional 
problems at St. Francis Hospital.  The examiner concluded 
that the sleeping trouble was not disabling, and psychiatric 
examination was negative for abnormalities.  In July 1974, 
the veteran was treated for complaints of adjustment 
difficulties.  The impression was adjustment problems, and 
possible depression or sleep disturbance.  On subsequent 
mental health evaluation, the diagnosis was pre-psychotic 
schizoid personality.  

A February 1975 medical note reported that the veteran was 
facing criminal charges and awaiting formal disciplinary 
action.  While in detention by the military police, he 
started shouting and beating on the cell walls; he was 
brought to the treatment facility for possible drug 
withdrawl.  He was then described as cooperative, well-
oriented and with appropriate affect.  The impression was no 
evidence of drug withdrawl.  

Subsequently it was noted that the charges against him had 
been dropped because of psychopathology.  He had a history of 
previous psychiatric hospitalization prior to enlistment, 
following a motorcycle accident.  His behavior was 
dysfunctional, with frequent fights and inappropriate 
responses to ordinary social behavior.  The diagnosis was 
immature sociopathic type under moderate stress.  In March 
1975, the veteran was treated for anxiety and agitation in 
response to confinement.  He was alert and oriented in all 
three spheres, with no evidence of thought disorder or memory 
disturbance.  His speech was logical and goal-directed, and 
his associations were tight.  The impression was sociopathic 
personality with impulse control problems.  

An April 1975 medical board summary noted that the veteran 
had been transferred from the cell block where he was 
awaiting trial to the psychiatric unit.  It was noted that a 
discharge summary from St. Francis General Hospital in 
Pittsburgh, Pennsylvania, reflected the veteran's 
hospitalization from May to August 1972, with a diagnosis of 
schizophrenic reaction, paranoid type.  He was hyperactive, 
rambling and circumstantial, with marked delusions and severe 
loosening of associations.  The medical board concluded that 
the findings were consistent with a diagnosis of 
schizophrenic reaction, and the medical board's diagnosis was 
paranoid type schizophrenia, marked by severe deficits in 
impulse control and significant deficits in social judgment.  

The veteran's condition during hospitalization was described 
as being hyperactive with significant deficits in his social 
judgment so that his interactions were inappropriate.  His 
affect was elevated, but there was no abnormality in though 
process with no loosening of associations, tangentiality, or 
other positive findings.  Thought content showed only mild 
abnormalities with no clear hallucinations or delusions.  His 
ability to abstract, as indicated through similarities and 
proverb interpretation, was at times within normal limits and 
at times somewhat personalized and idiosyncratic.  Most 
apparent was a somewhat rambling, pressured speech, which was 
associated with no looseness and which was entirely 
understandable.  

The diagnosis was schizophrenia, paranoid type, marked by 
severe deficits in impulse control and significant deficits 
in social judgment, not considered to have been incurred in 
line of duty.  The medical board concluded that the disorder 
existed prior to service , not aggravated, and there was 
minimal, external precipitating stress in the form of routine 
military duty.  The veteran was reported to be competent for 
pay purposes and could distinguish between right and wrong, 
although not able to adhere to the right.  Also noted was a 
diagnosis of chronic drug abuse, including a long history of 
amphetamines, hallucinogenics and other street drugs, which 
existed prior to service and was not service aggravated.  

VA medical records dating from July and August 1992 show 
treatment of the veteran's complaints of anxiety and 
depression.  A report of a March 1992 VA computer tomography 
(CT) scan of the veteran's head was associated with the 
claims folder in February 1993.  The examiner noted the 
veteran's history of aggressive behavior.  CT scan of the 
head was normal.  VA medical records dating from September 
1991 to December 1992 were also associated with the claims 
folder in February 1993.  These records reflect treatment of 
the veteran for an adjustment disorder and anti-social 
behavior, as well as continued drug abuse.  When evaluated by 
a VA psychologist in November 1991, the veteran's history was 
deemed to be "of questionable reliability" due to his poor 
mental status.  At that time, the veteran attributed the 
onset of psychiatric symptoms to an episode of physical abuse 
by his father, when he was a teenager.  

On a VA Form 9 submitted in January 1993, the veteran 
asserted that, while in service during the summer of 1974, he 
was driving an armored personnel carrier (APC) which had a 
broken catch on its personnel access cover.  He explained 
that, while driving an APC, the driver stands upright with 
the access cover open.  When another vehicle in front of his 
APC stopped suddenly, the veteran was required to stop 
suddenly as well.  The sudden stop caused the access cover to 
fall onto his head, rendering him unconscious.  The veteran 
attributed the onset of his mental and physical disabilities 
to this incident.  

Additional service medical records were added to the claims 
folder in February 1993.  These records were largely 
duplicates of the veteran's service medical records 
previously submitted, and they include an examiner's 
diagnosis of paranoid schizophrenia with onset at age 17.  

On VA psychiatric examination in March 1993, the veteran gave 
a history of school problems in childhood which the examiner 
believed were suggestive of a learning disability.  The 
examiner noted that review of medical records indicated that 
the veteran's first known psychiatric admission was at St. 
Francis Hospital at age 17, where the diagnosis was 
schizophrenic reaction-paranoid type.  On evaluation, the 
veteran's speech was slow, clear, and coherent, but he had a 
tendency to lose his train of thought, digress and ramble.  
Thought processes revealed no evidence of delusions, 
hallucinations, or other psychotic symptoms.  Thought content 
was introspective, self-centered, and self-critical.  

The diagnostic impressions included Axis I: mild, depressed, 
bipolar disorder, Axis II: passive-aggressive personality 
disorder, and a Global Assessment of Functioning (GAF) score 
of 35.  The examiner concluded that the medical records and 
reports showed that the veteran had an obvious, pre-existing 
psychiatric disorder, manifested in adolescence.  The 
examiner added that, while the veteran's condition 
"worsened" during service, there was no reason to suspect 
that such "aggravation" was the result of his military 
service.  On March 1993 VA general medical examination, the 
veteran reported sustaining a head injury in service.  The 
examiner's diagnoses included head injury residuals, but no 
psychiatric findings were noted or associated with the head 
injury.  

At a December 1993 hearing, the veteran repeated his 
assertion that he sustained a head injury in service when an 
APC access cover fell on his head.  He testified that, prior 
to service, he was treated at St. Francis Hospital for 
emotional problems.  He indicated that, after his head 
injury, he could not seem to perform his job properly and he 
felt that people were against him.  

In the June 1996 remand, the Board directed that the veteran 
be afforded a VA psychiatric examination to determine the 
degree of impairment associated with his current psychiatric 
disorder, and to determine whether the disorder increased in 
severity as a result of his military service.  

The veteran was afforded VA psychiatric examination in July 
1996, at which time the examiner summarized the history of 
the veteran's psychiatric disorder, as contained in the 
records.  The veteran reported that, during service, he 
worked many hours in a very hot climate and did not sleep 
well.  This led to depression, with paranoia.  The examiner's 
overall clinical impression was bipolar disorder, depressed 
type; which was considered to be in excellent remission 
secondary to appropriate psychiatric treatment.  A diagnosis 
of adult attention deficit disorder was also thought to be 
applicable.  The Axis II diagnosis was antisocial personality 
disorder, which had developed out of difficulties with 
attention deficit disorder and the manner in which the 
veteran had come into conflict with society, beginning with 
his very abusive father.  

The VA examiner indicated that was very clear that the 
veteran had a psychiatric disorder of a serious nature prior 
to service which was characterized by overtly psychotic 
symptoms and described as a schizophrenic condition in 
medical records.  During service, he manifested a psychotic 
disorder which military medical examiners diagnosed as 
schizophrenia.  The examiner concluded that the veteran's 
psychiatric disorder surfaced again in a more acute form 
while he was on active duty, and the examiner believed that, 
in all likelihood, this exacerbation was "aggravated" by 
conditions in which the veteran found himself: that is, 
working seven days a week for months on end in extreme heat.  
The examiner opined that it did not appear that the 
psychiatric disorder increased in overall severity as a 
result of military service, but was manifested in an acute 
form similar to the exacerbation demonstrated prior to 
service.  The examiner then stated that the veteran's 
psychiatric disorder, though pre-existing service, was 
aggravated while on active duty.  

In a January 1997 VA Form 646, the veteran's representative 
cited the opinion of the examiner in the report of the July 
1996 VA psychiatric examination and asserted that service 
connection for an acquired psychiatric disorder was warranted 
because the VA examiner's opinion demonstrated that the 
veteran's pre-existing psychiatric disorder increased in 
severity as a result of his military service.  

In a February 1997 note, the RO indicated that the July 1996 
VA examination was inadequate.  The RO directed that the 
examiner provide an opinion as to whether it is at least as 
likely as not that bipolar disorder caused or aggravated any 
other mental disorder or caused or aggravated polysubstance 
abuse and addiction.  The examiner was also directed to 
clarify whether the exacerbation of the veteran's psychiatric 
symptomatology which occurred during service resulted in a 
greater degree of disability after the acute manifestations 
had subsided or whether he returned to his pre-exacerbation 
level of functioning.  

On March 1997 VA psychiatric examination, the veteran 
indicated that his father was very strict, negative and a 
perfectionist, as well as verbally and physically abusive.  
He reported having difficulty with school work, particularly 
English and spelling, and his father would belittle him for 
this.  He had a job after school and this caused him to fall 
asleep in class.  He reported using alcohol and marijuana 
with friends.  He eventually became delusional and grandiose 
and his father took him to a family doctor who, in turn, 
referred him to a mental health clinic.  He was hospitalized 
for three months at age 17 at St. Francis General Hospital, 
with a diagnosis of schizophrenic reaction, paranoid type; 
and symptoms including delusions, looseness of association, 
hyperactivity and rambling speech.  He reported that, while 
in the military, he used only marijuana and alcohol and did 
not think this was a major factor in his difficulties.  

The VA examiner noted several specific episodes of 
psychiatric treatment included in the service medical records 
reported above.  The veteran indicated that he had held many 
jobs since service, but had been unable to remain 
consistently employed.  He was inefficient due to anxiety 
about performing adequately, as well as interpersonal 
difficulties.  

The VA examiner opined that, given the veteran's history of 
psychotic and depressive symptoms, his psychiatric disorder 
was more accurately described as bipolar II disorder, 
depressed type, with episodic severe psychotic features.  Due 
to the fact that the veteran reported substance abuse prior 
to the manifestation of any mental disorder, the examiner 
believed it was unlikely that the bipolar disorder caused or 
aggravated polysubstance abuse and addiction.  As to whether 
drug abuse during military service may have contributed to 
the onset of the veteran's psychotic decompensation, the 
nature of his disorder was thought to be such that he would 
most likely have manifested an exacerbation at some point 
anyway without appropriate, ongoing psychiatric treatment.  
The examiner further concluded that, by the veteran's own 
report, as well as by extensive records over the years, there 
was a long history of interpersonal difficulties, poor 
impulse control, with frequent fights and inappropriate 
responses to ordinary social behavior.  These behaviors were 
stated to be features of what has been described as an 
underlying personality disorder variably called schizoid or 
antisocial in his records.  The examiner opined that, after 
acute manifestations of the veteran's psychiatric disorder 
subsided, he returned to his pre-exacerbated level of 
function.  The examiner added that, while the veteran had 
another exacerbation of psychiatric symptoms while on active 
duty, there was little to suggest that such aggravation was a 
result of what his service medical records described as 
minimal routine military duty.  Diagnoses included Axis I: 
bipolar II disorder, depressed type, with episodic severe 
psychotic features currently in partial remission with 
medication and adult attention deficit disorder, Axis I: 
personality disorder not otherwise specified, and Axis V: GAF 
score of 35.  

Subsequent to the March 1997 VA psychiatric examination of 
the veteran, extensive additional evidence was added to the 
claims folder.  The evidence includes records showing that 
the veteran injured his back in 1981 while employed at a 
casino.  He submitted a claim for worker's compensation in 
connection with the accident and much of the evidence added 
to the record is related to the back injury and the veteran's 
worker's compensation claim.  The evidence related to the 
veteran's claim of service connection for an acquired 
psychiatric disorder does not include a medical opinion 
indicating that such disorder increased in severity during 
service.  

There was submitted a 1983 report by a private physician, 
Leslie H. Gould, M.D., who reported the physical and 
emotional abuse the veteran suffered in childhood from his 
father.  This physician found little to support the diagnosis 
of schizophrenia, noting that there was evidence of mixed 
anxiety and depression in a person of low self esteem.  It 
was noted that the veteran reported that he had emotional 
problems in service and had been briefly treated in an Army 
hospital with medication.  

In !987, Lynn Gerow, Jr., M.D., wrote that his review of the 
private medical records confirmed the presence of a 
personality or character disorder with superimposed symptoms 
of anxiety and depression.  He stated that there was nothing 
to support a diagnosis of schizophrenia, despite the prior 
history, or of manic depressive illness.  This physician 
pointed out that given the veteran's character disorder, drug 
abuse and drug dependency, a factitious disorder with 
physical symptoms must be considered.  

The additional evidence also includes an April 1992 report of 
disability determination of the Social Security 
Administration (SSA).  The SSA disability determination 
report contains a primary diagnosis of manic depression, with 
secondary diagnoses including organic personality disorder, 
adult attention deficit disorder, and antisocial personality 
disorder.  The SSA disability determination and associated 
evidence do not include any medical opinion indicating that a 
psychiatric disorder increased in severity during the 
veteran's military service.  


Analysis

The Board finds that the veteran's claim for service 
connection for an acquired psychiatric disorder is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the veteran has been afforded multiple VA 
psychiatric examinations to determine the nature and etiology 
of any current psychiatric disorder.  Additionally, extensive 
medical evidence has been submitted in connection with the 
veteran's claim.  These records show a variety of psychiatric 
diagnoses, and some disagreement among physicians as to 
whether the schizophrenia diagnosed in service represented a 
correct diagnosis.  Nonetheless, for the purpose of this 
decision, no further development is deemed necessary.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
or where unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  History conforming to 
accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of injury or disease, including official 
and other records made prior to, during or subsequent to 
service, together with all other lay and medical evidence 
concerning the inception, development and manifestations of 
the particular condition will be taken into account.  
38 C.F.R. § 3.304(b).  Additionally, during 
inservice clinical evaluations of a pre-service history of 
the disability for which service connection is claimed.  

If it is determined that a disability present in service 
existed prior to service, then the question of aggravation is 
raised.  In this regard, a preexisting injury or disease will 
be considered to have been aggravated by service, where there 
is an increase in disability during such service beyond 
natural progress.  This presumption of aggravation may be 
rebutted by clear and unmistakable evidence.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a life-long 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  38 C.F.R. § 3.303 
(c).  

Here, the veteran acknowledged on service entrance 
examination that he was treated for emotional problems prior 
to service.  Military medical examiners noted his pre-service 
history of psychiatric treatment, reviewed records of the 
pre-service psychiatric treatment and diagnosed 
schizophrenia.  They concluded that the onset of the 
psychiatric disorder was before service entrance.  The 
veteran himself has conceded the pre-service history of 
psychiatric illness.  Therefore, the Board finds that the 
presumption of soundness on the veteran's entry into service 
is rebutted by clear and convincing evidence of the existence 
of psychiatric disability prior to service.   

As to the issue of aggravation, the veteran has asserted that 
an acquired psychiatric disorder increased in severity beyond 
its natural progress during service.  However, the question 
of whether a psychiatric disorder increased in service is a 
medical question and the Court has held that laypersons are 
not competent to provide medical opinions.  Layno v. Brown, 6 
Vet. App. 465 (1994).  

The July 1996 and March 1997 VA psychiatric examinations 
contain medical opinions regarding "aggravation: of the 
veteran's psychiatric disorder.  On July 1996 VA examination, 
the examiner concluded that, although the veteran's 
psychiatric disorder preexisted service, it was 
"aggravated" while he was in service.  However, 
notwithstanding the contention of the veteran's 
representative that this opinion supports the veteran's 
claim, the examiner's statement must be reviewed in the 
context of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Both 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 establish that, for 
disability compensation purposes, aggravation is an increase 
in the severity of a disability beyond its natural progress.  
Although the term "aggravation" was used in the examination 
report, the examiner specifically opined that the veteran's 
psychiatric disorder was manifested in service in an acute 
form similar to a pre-service exacerbation, but it did not 
appear that the disorder increased in overall severity as a 
result of military service.  That being said, it can only be 
concluded that the examiner's remarks, which were internally 
inconsistent, used the term "aggravation" in a way other 
than that defined by the regulations and, most likely, as 
meaning "exacerbation."  

The Board also notes that the opinion of the examiner in the 
July 1996 VA psychiatric examination that there were acute 
manifestations of the psychiatric disorder during service was 
based in part upon the veteran's reported history of having 
been required to work seven days a week for months on end in 
extreme heat.  However, the veteran's report of his duties in 
service is directly contradicted by the service medical 
records; which include a specific finding by the military 
medical board that the veteran had minimal, external 
precipitating stress in the form of routine military duty.  
These records also show that the exacerbation of psychiatric 
symptoms in service occurred during the veteran's 
incarceration after he was suspected of committing a crime, a 
fact well known to the military medical board.  The Board 
concludes that the contemporaneous findings of the military 
medical board about the nature of the veteran's military 
duties are more plausible than the assertions made many years 
after the fact by the veteran in the context of a claim for 
disability benefits.  The Court has held that a medical 
opinion based on a factually inaccurate premise is not 
entitled to probative value.  Reonal v. Brown, 5 Vet. App. 
458 (1993).  Accordingly, insofar as the July 1996 VA 
examination report relies upon a factually inaccurate history 
provided by the veteran, it is entitled to little probative 
weight.  

Recognizing the inconsistency contained in the July 1996 VA 
psychiatric examination, the RO directed that the veteran be 
afforded an additional VA psychiatric examination.  The March 
1997 examiner specifically concluded that, while the veteran 
had an exacerbation of psychiatric symptoms while on active 
duty, there was little to suggest that aggravation was a 
result of his routine military duty.  In addition to 
furnishing a medical opinion, the March 1997 examiner 
carefully reviewed the veteran's medical records, made 
clinical findings and explained the findings.  The Board 
finds that the March 1997 VA psychiatric examination is 
entitled to greater probative weight than the July 1996 VA 
examination.  

The Board has also considered the numerous pieces of medical 
evidence relating to post-service treatment of the veteran's 
psychiatric disorder, and other disabilities, by both VA and 
private medical care providers.  These records, briefly 
summarized above, do not tend to establish that any increase 
in psychiatric disability occurred during service, albeit 
mention is made in some of them to the fact that he did 
receive treatment therein.  They are of very limited 
probative value.  Likewise the veteran's testimony at his 
hearing on appeal, in which he conceded pre-service 
psychiatric treatment for emotional problems, and reported 
ongoing treatment in service after allegedly experiencing a 
head injury, is of limited evidentiary value, when compared 
to contemporaneously prepared records.  Moreover, the 
veteran, as a layperson, is not shown to be qualified by 
medical background or training, to have the expertise to 
comment upon medical findings or provide a medical opinion 
concerning the etiology, causation or course of the 
psychiatric symptoms noted before, during and after military 
service.  His statements and contentions in this regard are 
thus entitled to no probative weight.  Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).

Taking all of the lay and medical evidence into account, 
including evidence subsequent to the veteran's service, the 
Board concludes that an acquired psychiatric disorder pre-
existed service and did not increase in severity during 
service.  As the preponderance of the evidence is against the 
claim of service connection for an acquired psychiatric 
disorder, the claim is denied.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


